EXHIBIT 10.28

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 17, 2008, is by and among OSI SYSTEMS, INC., a California corporation (the
“Borrower”), the Domestic Subsidiaries of the Borrower as may from time to time
become a party hereto (collectively, the “Guarantors”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of July 27, 2007 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);

WHEREAS, the Credit Parties have requested (a) the Lenders amend certain
provisions of the Credit Agreement, including, without limitation, increasing
the Aggregate Revolving Committed Amount by an amount equal to $29,750,000 (the
“Revolver Increase”) and increasing the Term Loan by an amount equal to
$5,250,000 (the “Term Loan Increase”) and (b) consent to the Reorganization (as
hereinafter defined);

WHEREAS, Bank of America, N.A. has acted as syndication agent for the Revolver
Increase and the Term Loan Increase; and

WHEREAS, the Lenders are willing to make such amendments to the Credit Agreement
and consent to the Reorganization, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definitions. The following definitions are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

“Canadian Dollars” or “CAD” shall mean dollars in the lawful currency of Canada.



--------------------------------------------------------------------------------

“Dollar Equivalent” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount in
Foreign Currency or an amount denominated in any Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent,
at such time on the basis of the Spot Rate (determined by the Administrative
Agent as of the most recent Revaluation Date) applicable to such Foreign
Currency.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“First Amendment Effective Date” shall mean June 17, 2008.

“First Amendment Term Loan” shall have the meaning set forth in Section 2.2(a).

“First Amendment Term Loan Commitment Percentage” shall mean, for any First
Amendment Term Loan Lender, the percentage identified as its Term Loan
Commitment Percentage for the First Amendment Term Loan in its Lender Commitment
Letter, or in the Assignment and Assumption pursuant to which such Lender became
a Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(c).

“First Amendment Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a).

“First Amendment Term Loan Lender” shall mean a Lender holding a First Amendment
Term Loan Commitment or a portion of the outstanding First Amendment Term Loan.

“Foreign Currency” shall mean any of the following: (a) Euro, Sterling and
Canadian Dollars and (b) any other currency that is freely tradable and
convertible into Dollars that is approved by Wachovia, as Issuing Lender and the
Administrative Agent.

“Foreign Currency Letter of Credit” shall have the meaning set forth in
Section 2.3(j).

“Initial Term Loan” shall have the meaning set forth in Section 2.2(a).

“Initial Term Loan Commitment Percentage” shall mean, for any Initial Term Loan
Lender, the percentage identified as its Term Loan Commitment Percentage for the
Initial Term Loan in its Lender Commitment Letter, or in the Assignment and
Assumption pursuant to which such Lender became a Lender hereunder, as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

“Initial Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a).



--------------------------------------------------------------------------------

“Initial Term Loan Lender” shall mean a Lender holding an Initial Term Loan
Commitment or a portion of the outstanding Initial Term Loan.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Participating Member State” means each state so described in any EMU
Legislation.

“Performance Letter of Credit” means a standby letter of credit issued to ensure
or otherwise support the performance of services and/or delivery of goods
(including, without limitation, standby letters of credit issued (a) in
connection with bids for the performance of services and/or delivery of goods or
(b) in connection with advance payments for the performance of services and/or
delivery of goods) by or on behalf of the Borrower or any of its Subsidiaries.

“Revaluation Date” shall mean each of the following: (a) each date a Loan is
borrowed or a Letter of Credit is issued; (b) each date there is a drawing under
any Foreign Currency Letter of Credit; (c) the last Business Day of each
calendar month; and (d) such additional dates as the Administrative Agent, the
Issuing Lender, the Required Lenders or the Borrower shall specify.

“Spot Rate” for any Foreign Currency on any date means the rate determined by
the Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Foreign Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent, may obtain such spot rate from another
financial institution designated by the Administrative Agent if the
Administrative Agent acting in such capacity does not have as of the date of
determination a spot buying rate for any such Foreign Currency; and provided,
further, that the Administrative Agent may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Foreign
Currency Letter of Credit.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

1.1 Existing Definitions. The following existing definitions set forth in
Section 1.1 are hereby amended and restated in their entirety to read as
follows:

“Letter of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such letter of credit may be amended, modified,
restated, extended, renewed, increased, replaced or supplemented from time to
time. A Letter of Credit may be issued in Dollars or in a Foreign Currency, in
accordance with Section 2.3.

“LOC Obligations” shall mean, at any date of determination, the Dollar
Equivalent of the maximum amount which is, or at any time thereafter may become,
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Letters of
Credit plus the aggregate amount of all drawings under Letters of Credit honored
by the Issuing Lender but not theretofore reimbursed.



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, such
Term Loan Lender’s Initial Term Loan Commitment and/or First Amendment Term Loan
Commitment, as applicable.

“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, such
Term Loan Lender’s Initial Term Loan Commitment Percentage and/or First
Amendment Term Loan Commitment Percentage, as applicable.

“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loan.

1.2 Amendment to Definition of Consolidated EBITDA. The definition of
Consolidated EBITDA set forth in Section 1.1 of the Credit Agreement is hereby
amended by amending and restated clause (b)(vi) of such definition to read as
follows:

(vi) (A) non-recurring cash charges for such period in an aggregate amount not
to exceed five (5%) percent of Consolidated EBITDA for such period and
(B) non-recurring cash charges for such period not otherwise permitted under
clause (vi)(A) as approved by the Administrative Agent,

1.3 Amendment to Definition of Consolidated Leverage Ratio. The definition of
Consolidated Leverage Ratio set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, for the Borrower and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Funded Debt of the Borrower and its
Subsidiaries on such date less the outstanding amount of all Performance Letters
of Credit (including Letters of Credit issued hereunder that are Performance
Letters of Credit) to the extent undrawn to (b) Consolidated EBITDA.

1.4 Amendment to Article I. Article I is amended by adding a new Section 1.6 to
the end of such Article to read as follows:

1.6 Foreign Currency.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and outstanding LOC Obligations denominated in Foreign
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent.



--------------------------------------------------------------------------------

(b) Any request for a Letter of Credit in a currency other than Dollars shall be
made to the Administrative Agent and Wachovia, as Issuing Lender, not later than
11:00 a.m., five (5) Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and Wachovia, as Issuing Lender, in their sole discretion). The
Administrative Agent and Wachovia, as Issuing Lender, shall promptly notify the
Borrower of the response to any request pursuant to this Section.

(c) At the Borrower’s request, the Administrative Agent shall advise the
Borrower of the outstanding LOC Obligations as of the last Revaluation Date.

1.5 Amendment to Section 2.1(a). Section 2.1(a) of the Credit Agreement is
hereby amended by deleting the reference to “FORTY-FOUR MILLION SEVEN HUNDRED
FIFTY THOUSAND DOLLARS ($44,750,000)” and replacing it with “SEVENTY-FOUR
MILLION FIVE HUNDRED THOUSAND DOLLARS ($74,500,000)”.

1.6 Amendment to Section 2.1(f). Section 2.1(f) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(f) Incremental Revolving Loans. Subject to the terms and conditions set forth
herein, the Borrower shall have the right, at any time and from time to time
after the First Amendment Effective Date and prior to the Revolver Maturity
Date, to incur additional Indebtedness under this Credit Agreement in the form
of an increase to the Revolving Committed Amount (each an “Incremental Revolving
Facility”) by an aggregate amount of up to $25,000,000. The following terms and
conditions shall apply to each Incremental Revolving Facility: (i) the loans
made under any such Incremental Revolving Facility (each an “Additional
Revolving Loan”) shall constitute Credit Party Obligations and will be secured
and guaranteed with the other Credit Party Obligations on a pari passu basis,
(ii) any such Incremental Revolving Facility shall be entitled to the same
voting rights as the existing Revolving Loans and shall be entitled to receive
proceeds of prepayments on the same basis as the existing Revolving Loans,
(iii) any such Incremental Revolving Facility shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds;
provided that no existing Lender shall be required to participate in or fund any
Incremental Revolving Facility, (iv) any such Incremental Revolving Facility
shall be in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof, (v) the proceeds of any Additional Revolving Loan
will be used for the purposes set forth in Section 3.11, (vi) the Borrower shall
execute a Revolving Note in favor of any new Lender or any existing Lender
requesting a Revolving Note whose Revolving Committed Amount is increased,
(vii) the conditions to Extensions of Credit in Section 4.2 shall have been
satisfied, (viii) the Administrative Agent shall have received an opinion or
opinions (including, if reasonably requested by the Administrative Agent, local
counsel opinions) of counsel for the Credit



--------------------------------------------------------------------------------

Parties, addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent, (ix) the Administrative Agent
shall have received from the Borrower updated financial projections and an
officer’s certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to any such Incremental Revolving Facility on a Pro Forma Basis, the
Borrower will be in compliance with the financial covenants set forth in
Section 5.9, (x) the Term Loan shall have been paid in full, (xi) the
outstanding Revolving Loans and Participation Interests shall be reallocated by
causing such fundings and repayments (which shall not be subject to any
processing and/or recordation fees) among the Revolving Lenders (which the
Borrowers shall be responsible for any costs arising under Section 2.15
resulting from such reallocation and repayments) of Revolving Loans as necessary
such that, after giving effect to such Incremental Revolving Facility, each
Revolving Lender will hold Revolving Loans and Participation Interests based on
its Revolving Commitment Percentage (after giving effect to such Incremental
Revolving Facility) and (xii) any Incremental Revolving Facility shall also
include a proportional increase in the LOC Committed Amount. The Borrower may
invite other banks, financial institutions and investment funds reasonably
acceptable to the Administrative Agent to join this Credit Agreement as Lenders
hereunder for the portion of such Incremental Revolving Facility not taken by
existing Lenders, provided that such other banks, financial institutions and
investment funds shall enter into such joinder agreements to give effect thereto
as the Administrative Agent may reasonably request. The Administrative Agent is
authorized to enter into, on behalf of the Lenders, any amendment to this Credit
Agreement or any other Credit Document as may be necessary to incorporate the
terms of any new Incremental Revolving Facility therein.

1.7 Amendment to Sections 2.2(a) and (b). Sections 2.2(a) and (b) of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

(a) Term Loan. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each (i) Initial Term Loan
Lender severally, but not jointly, agrees to make available to the Borrower
(through the Administrative Agent) on the Closing Date such Initial Term Loan
Lender’s Initial Term Loan Commitment Percentage of a term loan in Dollars (the
“Initial Term Loan”) in the aggregate principal amount of FORTY-FOUR MILLION
SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($44,750,000) (the “Initial Term Loan
Committed Amount”) for the purposes hereinafter set forth and (ii) each First
Amendment Term Loan Lender severally, but not jointly, agrees to make available
to the Borrower (through the Administrative Agent) on the First Amendment
Effective Date such First Amendment Term Loan Lender’s First Amendment Term Loan
Commitment Percentage of a term loan in Dollars (the “First Amendment Term
Loan”; and together with the Initial Term Loan, the “Term Loan”) in the
aggregate principal amount of FIVE MILLION TWO-HUNDRED FIFTY THOUSAND DOLLARS
($5,250,000) (the “First Amendment Term Loan Committed Amount”; and together
with the Initial Term Loan Committed Amount, the “Term Loan Committed Amount”)
for the purposes hereinafter set forth. Upon receipt by the Administrative Agent
of the proceeds of the Term Loan, such proceeds will then be made available to



--------------------------------------------------------------------------------

the Borrower by the Administrative Agent by crediting the account of the
Borrower on the books of the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, with the aggregate of such proceeds made available to the
Administrative Agent by the Term Loan Lenders and in like funds as received by
the Administrative Agent (or by crediting such other account(s) as directed by
the Borrower). The Term Loan may consist of Alternate Base Rate Loans or LIBOR
Rate Loans, or a combination thereof, as the Borrower may request; provided,
however, that the Initial Term Loan made on the Closing Date or any of the two
(2) Business Days following the Closing Date, may only consist of Alternate Base
Rate Loans unless the Borrower delivers a funding indemnity letter,
substantially in the form of Exhibit 2.1(a), reasonably acceptable to the
Administrative Agent not less than three (3) Business Days prior to the Closing
Date. LIBOR Rate Loans shall be made by each Term Loan Lender at its LIBOR
Lending Office and Alternate Base Rate Loans at its Domestic Lending Office.
Amounts repaid or prepaid on the Term Loan may not be reborrowed.

(b) Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in consecutive quarterly installments as follows, unless accelerated
sooner pursuant to Section 7.2:

 

Principal Amortization Payment

Dates

   Term Loan Principal Amortization Payment

September 30, 2007

   $ 559,375.00

December 31, 2007

   $ 559,375.00

March 31, 2008

   $ 559,375.00

June 30, 2008

   $ 559,375.00

September 30, 2008

   $ 1,250,000.00

December 31, 2008

   $ 1,250,000.00

March 31, 2009

   $ 1,250,000.00

June 30, 2009

   $ 1,250,000.00

September 30, 2009

   $ 1,875,050.00

December 31, 2009

   $ 1,875,050.00

March 31, 2010

   $ 1,875,050.00

June 30, 2010

   $ 1,875,050.00

September 30, 2010

   $ 2,500,000.00

December 31, 2010

   $ 2,500,000.00

March 31, 2011

   $ 2,500,000.00

June 30, 2011

   $ 2,500,000.00

September 30, 2011

   $ 2,500,000.00

December 31, 2011

   $ 2,500,000.00

March 31, 2012

   $ 2,500,000.00

Term Loan Maturity Date

    
 


 

The remaining outstanding principal
amount of the


Term Loan

1.8 Amendment to Section 2.2(e). Section 2.2(e) of the Credit Agreement is
hereby deleted in its entirety.



--------------------------------------------------------------------------------

1.9 Amendment to Section 2.3(a). Section 2.3(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, standby Letters of Credit
for the account of the Borrower from time to time upon request in a form
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed FORTY-FIVE MILLION
DOLLARS ($45,000,000) (as increased from time to time as provided in
Section 2.1(f) and as such aggregate maximum amount may be reduced from time to
time as provided in Section 2.6, the “LOC Committed Amount”), (ii) the sum of
the aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not at any time exceed
the Revolving Committed Amount then in effect, (iii) all Letters of Credit shall
be denominated in Dollars or, subject to Section 2.3(j), in a Foreign Currency
and (iv) Letters of Credit shall be issued for any lawful corporate purposes and
shall be issued as standby letters of credit, including in connection with
workers’ compensation and other insurance programs. Except as otherwise
expressly agreed upon by all the Revolving Lenders, no Letter of Credit shall
have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is thirty (30) days prior to
the Revolver Maturity Date. Each Letter of Credit shall comply with the related
LOC Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Each Letter of Credit issued hereunder shall be in a minimum
original face amount of $50,000 or such lesser amount as approved by the Issuing
Lender.

1.10 Amendment to Section 2.3. Section 2.3 of the Credit Agreement is hereby
amended by adding the following new subsection (j) to the end of such section to
read as follows:

(j) The Borrower may request, and Wachovia as Issuing Lender may issue, Letters
of Credit denominated in any Foreign Currency (any such Letter of Credit, a
“Foreign Currency Letter of Credit”), subject to the following provisions:

(i) all provisions of Section 2.3 shall be satisfied with respect to such
Foreign Currency Letter of Credit;



--------------------------------------------------------------------------------

(ii) any drawing under any Foreign Currency Letter of Credit shall be deemed to
be a drawing under a Letter of Credit hereunder in Dollars in an amount equal to
the Dollar Equivalent of such drawing, and such drawing shall be reimbursed or
repaid with Revolving Loans as provided in Sections 2.3(d) and (e) hereof as if
such drawing had been made in Dollars in an amount equal to the Dollar
Equivalent of such drawing;

(iii) for purposes of determining the LOC Obligations attributable to the
Foreign Currency Letters of Credit at any time, such LOC Obligations shall be
equal to the sum of (A) the maximum Dollar Equivalent which is, or at any time
thereafter may become, available to be drawn under the Foreign Currency Letters
of Credit, assuming compliance with all requirements for drawings referred to in
all such Foreign Currency Letters of Credit plus (B) the aggregate Dollar
Equivalent of all drawings under the Foreign Currency Letters of Credit honored
by the Issuing Lender but not theretofore reimbursed;

(iv) the obligation of the Borrower to reimburse the Issuing Lender for each
drawing under such Foreign Currency Letter of Credit shall be absolute,
unconditional and irrevocable under all circumstances, including, without
limitation, any adverse change in the relevant exchange rates or in the
availability of any such Foreign Currency to the Borrower or any Subsidiary or
in the relevant currency markets generally; and

(v) within five days of demand thereof by Wachovia, the Borrower shall reimburse
Wachovia, as Issuing Lender for any Foreign Currency Letter of Credit, for any
costs, expenses, losses or liabilities (including foreign currency exchange
costs and losses) incurred by Wachovia in connection with any drawing under such
Foreign Currency Letter of Credit and the reimbursement of such drawing in
Dollars rather than the applicable Foreign Currency, including, without
limitation, any costs, expenses, losses or liabilities resulting from the
determination of the Spot Rate two Business Days prior to the date a drawing
under such Foreign Currency Letter of Credit is reimbursed.

1.11 Amendment to Section 5.4. Section 5.4 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

Except as permitted by Section 6.4, continue to engage in business of the same
general type as now conducted by it on the Closing Date and preserve, renew and
keep in full force and effect its corporate or other formative existence and
good standing, take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business and to
maintain its goodwill and comply with all contractual obligations and
Requirements of Law.



--------------------------------------------------------------------------------

1.12 Amendment to Section 6.1(i). Section 6.1(i) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(i) (A) Foreign Subsidiaries organized under the laws of the United Kingdom may
incur cash borrowings (excluding Foreign Mortgage Indebtedness) in an aggregate
amount not to exceed $10,000,000, (B) Foreign Subsidiaries not organized under
the laws of the United Kingdom may incur cash borrowings (excluding Foreign
Mortgage Indebtedness and non-cash Indebtedness under foreign lines of credit)
in an aggregate amount not to exceed $10,000,000 and (C) Foreign Subsidiaries
may collectively incur Indebtedness under letters of credit in an aggregate
amount not to exceed $30,000,000; and

1.13 Amendment to Section 6.4(a)(iv). Section 6.4(a)(iv) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

(iv) (A) the sale, lease or transfer of property or assets from one Credit Party
to another Credit Party, (B) the sale, lease or transfer of property or assets
from a Subsidiary to a Credit Party, (C) the sale, lease or transfer of property
or assets from a Subsidiary that is not a Credit Party to another Subsidiary
that is not a Credit Party, (D) the dissolution of any Credit Party to the
extent any and all assets of such Credit Party at the time of such dissolution
are distributed to another Credit Party or (E) the dissolution of a Subsidiary
that is not a Credit Party to the extent any and all assets of such Subsidiary
at the time of such dissolution are distributed to another Subsidiary;

1.14 Amendment to Article IX. Article IX of the Credit Agreement is hereby
amended by adding a new Section 9.21 to the end of such Article to read as
follows:

Section 9.21 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent, the Issuing Lender or
other applicable Lender could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligation of the Borrower in respect of any such sum due from it to
Administrative Agent, the Issuing Lender or other applicable Lender hereunder or
under the other Credit Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, the Issuing Lender or other
applicable Lender of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, the Issuing Lender or other applicable Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent, the Issuing Lender
or other applicable Lender from the Borrower in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent, the Issuing Lender or other applicable
Lender against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent, the Issuing
Lender or other applicable Lender in such currency, the Administrative Agent,
the Issuing Lender or other applicable Lender agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

(a) Executed Documents. Receipt by the Administrative Agent of (i) counterparts
of this Amendment executed by a duly authorized officer of each party hereto,
(ii) for the account of each First Amendment Term Loan Lender requesting a Term
Note, a Term Note, (iii) for the account of each Revolving Lender requesting a
Revolving Note, a Revolving Note, and (iv) executed lender consents, in
substantially the form of Exhibit A attached hereto, from the First Amendment
Term Loan Lenders, the Revolving Lenders and the Required Lenders authorizing
the Administrative Agent to enter into this Amendment on their behalf. The
delivery by the Administrative Agent of its signature page to this Amendment
shall constitute conclusive evidence that the consents from the First Amendment
Term Loan Lenders, the Revolving Lenders and the Required Lenders have been
obtained.

(b) Authority Documents. Receipt by the Administrative Agent of:

(i) Officer Certificates. An officer’s certificate (A) certifying that the
articles of incorporation or other organizational documents (or the foreign
equivalent, if any), as applicable, of each Credit Party that were delivered on
the Closing Date, or which have been subsequently delivered to the
Administrative Agent, remain true and complete as of the Amendment Effective
Date, (B) certifying that the bylaws (or the foreign equivalent, if any) of each
Credit Party that were delivered on the Closing Date, or which have been
subsequently delivered to the Administrative Agent, remain true and correct and
in force and effect as of the Amendment Effective Date and (C) attaching copies
of the resolutions of the board of directors (or the foreign equivalent) of each
Credit Party approving and adopting this Amendment, the transactions
contemplated herein and authorizing execution and delivery hereof, and
certifying such resolutions to be true and correct and in force and effect as of
the Amendment Effective Date.

(ii) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party, certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(iii) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary or other appropriate officer of such Credit
Party to be true and correct as of the Amendment Effective Date.

(c) Consents. The Administrative Agent shall have received evidence that all
governmental, shareholder and material third party consents and approvals
necessary in connection with this Amendment have been obtained and all
applicable waiting periods have expired without any action being taken by any
authority that could restrain, prevent or impose any material adverse conditions
on this Amendment or that could seek to threaten any of the foregoing.

(d) Legal Opinions of Counsel. The Administrative Agent shall have received
opinions of legal counsel for the Credit Parties, dated the Amendment Effective
Date and addressed to the Administrative Agent and the Lenders, which opinions
shall provide, among other things, that this Amendment has been duly authorized,
executed and delivered by each of the Credit Parties, this Amendment is a valid,
binding and enforceable obligation of the Credit Parties and the execution and
delivery of this Amendment by the Credit Parties and the consummation of the
transactions contemplated hereby will not violate the corporate instruments and
Material Contracts of the Credit Parties, and shall otherwise be in form and
substance acceptable to the Administrative Agent.

(e) Officer’s Certificate. The Administrative Agent shall have received from the
Credit Parties an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to the Amendment and the incurrence of the First Amendment Term Loan, the
Credit Parties will be in pro forma compliance with the financial covenants set
forth in Section 5.9 of the Credit Agreement as of the end of the most recently
ended fiscal quarter.

(f) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Credit Parties
and their Subsidiaries, after giving effect to the Amendment and the incurrence
of the First Amendment Term Loan, in substantially the form of Exhibit 4.1(g) to
the Credit Agreement.

(g) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(h) Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.

(i) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.



--------------------------------------------------------------------------------

ARTICLE III

LENDER JOINDER

3.1 Lender Joinder. Each First Amendment Term Loan Lender and any Revolving
Lender not party to the Credit Agreement prior to the Amendment Effective
Date (a) confirms that it has received a copy of the Credit Agreement, together
with copies of the financial statements referred to in Section 3.1 thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and the Credit
Agreement; (b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (d) agrees that, as of the Amendment Effective Date, it shall (i) be a party
to the Credit Agreement and the other Credit Documents, (ii) be a “Lender” for
all purposes of the Credit Agreement and the other Credit Documents,
(iii) perform all of the obligations that by the terms of the Credit Agreement
are required to be performed by it as a Lender under the Credit Agreement and
(iv) shall have the rights and obligations of a Lender under the Credit
Agreement and the other Credit Documents.

ARTICLE IV

CONSENT

4.1 Consent. The Credit Parties (a) dissolved OSI Fibercomm, Inc. and
transferred all of the debts, liabilities and assets of OSI Fibercomm, Inc. to
OSI Optoelectronics, Inc. on May 12, 2008; (b) merged Rapiscan Systems
Neutronics and Advanced Technologies Corporation with and into Rapiscan Systems
High Energy Inspection Corporation on January 1, 2008 which survived under the
new name of Rapiscan Laboratories, Inc; (c) merged Rapiscan Systems Holdings,
Inc. with and into Rapiscan Systems Parent, Inc. on April 8, 2008; (d) merged
Rapiscan Systems Parent, Inc. with and into Rapiscan Systems, Inc. on April 14,
2008; and (e) merged SL Merger Corp. with and into Spacelabs Healthcare, Inc. on
December 19, 2007 (clauses (a) through (e), collectively, referred to as the
“Reorganization”). The Required Lenders hereby acknowledge and consent to the
Reorganization and waive any non-compliance by the Credit Parties of the Credit
Documents that may have arisen directly as a result of the Reorganization.

4.2 Effectiveness of Consent. This consent shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a waiver of any
non-compliance other than as specifically consented to herein nor as a waiver of
any non-compliance of which the Lenders have not been informed by the Borrower,
(b) affect the right of the Lenders to demand compliance by the Borrower with
all terms and conditions of the Credit Agreement, except as specifically
modified or consented to by this consent,



--------------------------------------------------------------------------------

(c) be deemed a waiver of any transaction or future action on the part of the
Borrower requiring the Lenders’ or the Required Lenders’ consent or approval
under the Credit Agreement, or (d) except as consented to hereby, be deemed or
construed to be a waiver or release of, or a limitation upon, the Administrative
Agent’s or the Lenders’ exercise of any rights or remedies under the Credit
Agreement or any other Credit Document, all such rights and remedies hereby
being expressly reserved.

ARTICLE V

MISCELLANEOUS

5.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

5.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.



--------------------------------------------------------------------------------

(g) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

5.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

5.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

5.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

5.6 Further Assurances. The Credit Parties agree to promptly take such
reasonable action, upon the request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.

5.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

5.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

5.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under this Credit Agreement on or
prior to the date hereof.

5.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

5.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.



--------------------------------------------------------------------------------

5.12 General Release. In consideration of the Administrative Agent, on behalf of
the Lenders, entering into this Amendment, each Credit Party hereby releases the
Administrative Agent, the Lenders, and the Administrative Agent’s and the
Lenders’ respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act under the Credit Agreement on or prior to the
date hereof.

5.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:    

OSI SYSTEMS, INC.,

a California corporation

      By:   /s/ Alan Edrick       Name: Alan Edrick       Title: Chief Financial
Officer GUARANTORS:    

DOLPHIN MEDICAL, INC.,

a California corporation

      By:   /s/ Deepak Chopra       Name: Deepak Chopra       Title: Chief
Executive Officer    

FERSON TECHNOLOGIES, INC.,

a California corporation

      By:   /s/ Alan Edrick       Name: Alan Edrick       Title: Chief Financial
Officer    

METOREX SECURITY PRODUCTS, INC.,

a California corporation

      By:   /s/ Alan Edrick       Name: Alan Edrick       Title: Chief Financial
Officer    

OSI DEFENSE SYSTEMS, LLC,

a Florida limited liability company

      By:   /s/ Alan Edrick       Name: Alan Edrick       Title: Chief Financial
Officer



--------------------------------------------------------------------------------

   

OSI ELECTRONICS, INC.,

a California corporation

      By:   /s/ Alan Edrick       Name: Alan Edrick       Title: Chief Financial
Officer    

OSI OPTOELECTRONICS, INC.,

a California corporation

      By:   /s/ Alan Edrick       Name: Alan Edrick       Title: Chief Financial
Officer    

OSTEOMETER MEDITECH, INC.,

a California corporation

      By:   /s/ Alan Edrick       Name: Alan Edrick       Title: Chief Financial
Officer    

RAPISCAN SECURITY PRODUCTS, INC.,

a California corporation

      By:   /s/ Anuj Wadhawan       Name: Anuj Wadhawan       Title: Chief
Financial Officer    

RAPISCAN LABORATORIES, INC.,

a Delaware corporation

      By:   /s/ Anuj Wadhawan       Name: Anuj Wadhawan       Title: Chief
Financial Officer



--------------------------------------------------------------------------------

   

RAPISCAN SYSTEMS, INC.,

a California corporation

      By:   /s/ Anuj Wadhawan       Name: Anuj Wadhawan       Title: Chief
Financial Officer    

SPACELABS HEALTHCARE, INC.,

a Delaware corporation

      By:   /s/ Deepak Chopra       Name: Deepak Chopra       Title: Chief
Executive Officer    

SPACELABS HEALTHCARE, L.L.C.,

a Washington limited liability company

      By:   /s/ Deepak Chopra       Name: Deepak Chopra       Title: Chief
Executive Officer    

SPACELABS MEDICAL, INC.,

a Delaware corporation

      By:   /s/ Deepak Chopra       Name: Deepak Chopra       Title: Chief
Executive Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent on behalf of the Required Lenders

      By:   /s/ James R. Zilisch      

Name: James R. Zilisch

Title: Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

LENDER CONSENT

See Attached.



--------------------------------------------------------------------------------

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
July 27, 2007 (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”), by and among OSI SYSTEMS, INC., a California
corporation (the “Borrower”), those certain Domestic Subsidiaries of the
Borrower party thereto (collectively, the “Guarantors”), the lenders and other
financial institutions from time to time party thereto (the “Lenders”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein.

The undersigned hereby approves the First Amendment to Credit Agreement, to be
dated on or about                          , 2008, by and among the Borrower,
the Guarantors party thereto, and the Administrative Agent, on behalf of the
Lenders (the “Amendment”) and hereby authorizes the Administrative Agent to
execute and deliver the Amendment on its behalf and, by its execution below, the
undersigned agrees to be bound by the terms and conditions of the Amendment and
the Credit Agreement, including, in the case of any First Amendment Term Loan
Lender and any Revolving Lender not a party to the Credit Agreement prior to the
Amendment Effective Date, Section 3.1 of the Amendment.

Delivery of this Lender Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the                 day of                     , 2008.

 

_______________________________________, as a Lender By:     Name:     Title:   
 